DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant filed a response; amended claims 1, 3, 5, 6, 7, 14, 17, and 18; and cancelled claim 10, 19, and 20 on 05/05/2022.
	In view of Applicant’s amendments, the claims objections and 112(b) rejections previously presented in the Non-Final Rejection mailed on 02/17/2022 are withdrawn. 

Reasons for Allowance
	Claims 1-9 and 11-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Kia teaches a process of fabricating a Class-A component (CAC), the method comprising: 
disposing a molding precursor within a die, wherein the molding precursor (Figure 6 and [0065], [0069]-[0070]) includes:
a first skin layer comprising a first polymer matrix and a first fiber reinforcing material embedded within the first polymer matrix (Claim 7 and [0069]-[0070]),
a second skin layer comprising a second polymer matrix and a second fiber reinforcing material embedded within the second polymer matrix, and defined by an outer surface and an inner surface oriented towards the first skin layer (Claim 7 and [0069]-[0070]),
a third layer disposed between the first and second skin layers and comprising a third polymer matrix within the third polymer matrix (Claim 7 and [0069]-[0070]),

wherein the first fiber reinforcing material and the second fiber reinforcing material each comprise a plurality of substantially aligned carbon fibers defining a major axis and a second axis perpendicular to the major axis (Figure 1A-1B and [0014], [0051]), and the plurality of substantially aligned carbon fibers comprise a plurality of low strength regions staggered with respect to the second axis (Figure 1A-1B and [0070]]);
compression molding the molding precursor in the die, wherein the die includes a punch and a block (Figure 5A and 5B), and during compression molding the punch is configured to contact the second skin layer and the block is configured to contact the first skin layer (Figure 5B and 6; [0070] and [0072]); and
producing a Class A component (Figure 10 and [0075]). 

Kia does not teach (1) a third layer comprising a filler material interspersed within the third polymer matrix, wherein the filler material includes hollow glass microspheres, silicon particles, wood particles, and calcium carbonate fragments; and (2) opening the die to create a gap between the punch and the outer surface of the second skin layer and injecting a Class-A finish coat precursor into the gap to create a class-A surface layer on the compression-molded molding precursor and form the CAC.

	As to (1), Jones teaches a press molding process of producing class-A automotive body panels [0073] with layers of fiber-reinforced resin
matrix composite material [0080]. Jones teaches a core layer comprising a plurality of hollow particles distributed in a polymer matrix [0087] and [0096], wherein the hollow particles are glass microspheres [0093]-[0094]. Jones teaches the glass microspheres enables a significant reduction of the panel weight and adds strength and rigidity to the cured product [0094].
	Albertelli (PG-PUB 2010/0310823) teach To prepare the SMC, the matrix is prepared by mixing, for example a polyester resin with minerals and additives, for example including calcium carbonate and titanium dioxide together with appropriate pigments [0213].

Laukhuf (PG-PUB 2020/00391452) teaches a process of preparing a sheet molding compound comprising a filler, such as one or more of calcium carbonate, clay, sand, powdered metal, metal oxide, powdered silica, wood flour, etc [0031].

	As to (2), Takemoto teaches a process of producing a class-A product [0069] for application of automobile exterior components [0003]. Takemoto teaches a first molding process comprising compression molding and curing a fiber-reinforced molded article (Figure 4) and a second molding process comprising injecting a liquid coating layer-forming resin material into the cavity of a mold such as to coat the surface of the fiber-reinforced resin molded article and cure the coating layer-forming resin material (Figure 5 and [0052]), wherein a space of a predetermined area and thickness is provided between the fiber-reinforced resin and the mold for producing the coating layer (Figs 6 and 7 and [0055]). 

The Examiner determined that modifications to Kia to incorporate (1) filler material includes hollow glass microspheres, silicon particles, wood particles, and calcium carbonate fragments; and (2) opening the die to create a gap between the punch and the outer surface of the second skin layer and injecting a Class-A finish coat precursor into the gap to create a class-A surface layer on the compression-molded molding precursor and form the CAC as taught by Takemoto would not have been obvious to one of ordinary skill in the art. 


Regarding claim 18, Kia teaches a process of fabricating a Class-A component (CAC), the method comprising: 
disposing a molding precursor within a die, wherein the molding precursor (Figure 6 and [0065], [0069]-[0070]) includes:
a first skin layer comprising a first polymer matrix and a first fiber reinforcing material embedded within the first polymer matrix (Claim 7 and [0069]-[0070]),
a second skin layer comprising a second polymer matrix and a second fiber reinforcing material embedded within the second polymer matrix, and defined by an outer surface and an inner surface oriented towards the first skin layer (Claim 7 and [0069]-[0070]),
a third layer disposed between the first and second skin layers and comprising a third polymer matrix within the third polymer matrix (Claim 7 and [0069]-[0070]),

wherein the first fiber reinforcing material and the second fiber reinforcing material each comprise a plurality of substantially aligned carbon fibers defining a major axis and a second axis perpendicular to the major axis (Figure 1A-1B and [0014], [0051]), and the plurality of substantially aligned carbon fibers comprise a plurality of low strength regions staggered with respect to the second axis (Figure 1A-1B and [0070]]);
compression molding the molding precursor in the die, wherein the die includes a punch and a block (Figure 5A and 5B), and during compression molding the punch is configured to contact the second skin layer and the block is configured to contact the first skin layer (Figure 5B and 6; [0070] and [0072]); and
producing a Class A component (Figure 10 and [0075]). 

Kia does not teach (1) a third layer comprising a filler material interspersed within the third polymer matrix; (2) opening the die to create a gap between the punch and the outer surface of the second skin layer and injecting a Class-A finish coat precursor into the gap to create a class-A surface layer on the compression-molded molding precursor and form the CAC;  (3) integrating the CAC with a rigid vehicle frame; and (4) prior to integrating the CAC with the rigid vehicle frame, painting the CAC.

	As to (1), Jones teaches a press molding process of producing class-A automotive body panels [0073] with layers of fiber-reinforced resin
matrix composite material [0080]. Jones teaches a core layer comprising a plurality of hollow particles distributed in a polymer matrix [0087] and [0096], wherein the hollow particles are glass microspheres [0093]-[0094]. Jones teaches the glass microspheres enables a significant reduction of the panel weight and adds strength and rigidity to the cured product [0094].

As to (2) and (4), Takemoto teaches a process of producing a class-A product [0069] for application of automobile exterior components [0003]. Takemoto teaches a first molding process comprising compression molding and curing a fiber-reinforced molded article (Figure 4) and a second molding process comprising injecting a liquid coating layer-forming resin material into the cavity of a mold such as to coat the surface of the fiber-reinforced resin molded article and cure the coating layer-forming resin material (Figure 5 and [0052]), wherein a space of a predetermined area and thickness is provided between the fiber-reinforced resin and the mold for producing the coating layer (Figs 6 and 7 and [0055]). Takemoto teaches the coating layer may be provided as a colored coating film that improves the appearance design effect or may be provided as a base layer that is to be further painted in a subsequent process [0061].

	As to (3), Atkins teaches the molded composite panels may be attached to the vehicle body which is attached to a vehicle frame (Col 4, Ln 25-33). 

The Examiner determined that modifications to Kia to incorporate (1) a third layer comprising a filler material interspersed within the third polymer matrix; (2) opening the die to create a gap between the punch and the outer surface of the second skin layer and injecting a Class-A finish coat precursor into the gap to create a class-A surface layer on the compression-molded molding precursor and form the CAC; (3) integrating the CAC with a rigid vehicle frame; and (4) prior to integrating the CAC with the rigid vehicle frame, painting the CAC would not have been obvious to one of ordinary skill in the art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742